THE THIRTEENTH COURT OF APPEALS

                                    13-17-00046-CV


                  Marsha Ellison d/b/a Ellison Lease Operating
                                       v.
 Samson Resources Co.; Samson Lone Star Limited Partnership; Samson Lone Star
LLC; Samson Exploration, LLC; Three Rivers Acquisition LLC; Three Rivers Operating
Co. LLC; Concho Resources, Inc.; COG Operating, LLC, S/D Oil and Gas Corp.; et al.


                                  On Appeal from the
                       51st District Court of Irion County, Texas
                           Trial Court Cause No. CV13-009


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and 50% against appellees.

      We further order this decision certified below for observance.

February 10, 2022